Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 5, the phrase "for example" and “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OBERHOLZER (WO 2016184563 A1).
Regarding claims 1 and 5, OBERHOLZER discloses a method and system for detection of an aerial drone in an environment, the system comprising a memory device that stores a set of instructions and at least one processor in communication with the memory for executing the instructions to a method comprising the steps of:
(a) building a baseline of geo-mapped sensor data in a temporal and location indexed database by (an environment model is stored, Abstract)(environment model implies geo-mapped location data indexed):
(i) using at least one sensor to receive signals from the environment and converting into digital signals for further processing (the sensor data of the optical sensor being compared by means of the image recognition with a stored, stored environment model, paragraph 2, page 4);
(ii) deriving time delays, object signatures, Doppler shifts, reflectivity, and/or optical characteristics from the received signals (use of optical sensor);
(iii)	geo-mapping the environment using GNSS and the sensor data; and
(iv)	logging sensor data over a time interval (environment data stored), for example 24 hours to 7 days;
(b) gathering live sensor data and computing at least one parameter such as direction and signal strength and derive appropriate signature data (comparing the size of the image with stored data to the assumed size of the foreign drone, the distance between the foreign drone and the intruder's drone can be estimated)(an image size compared is a comparing of live sensor data to signature data);
(c) comparing the live processed data to the baseline data to identify a variance (size is the variant), if any;
(d) identifying and/or locating a drone if the variance is greater than a pre-determined threshold.
Regarding claim 4, OBERHOLZER discloses wherein the at least one sensor comprises a combination of passive and active sensors (the sensor arrangement of the respective self-drone further comprises a radar transmitter and a radar receiver, paragraph 3, page 4)(position sensor can use GPS data, Galileo or a GSM bearing or a radio mast bearing, paragraph 2, page 6)(GPS is a passive sensor while radar sensor is active).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov